El Juez Asociado Señor SnydeR
emitió la opinión del tribunal.
El doctor Antonio Marebany, por orden del fiscal de dis-trito, practicó la autopsia al cadáver de Roque Pérez, quien había fallecido a consecuencias de una herida de bala. En el juicio contra Ovidio Vélez por el alegado asesinato de Pé-rez, Marchany fué testigo del Pueblo. Durante su interro-gatorio, el doctor Marchany declaró que un plomo mostrá-dole por el fiscal de distrito no era el plomo que él extrajo del cadáver de Pérez. El doctor Marchany también declaró que Pérez Segarra, un jefe de policía que estuvo presente al practicarse la autopsia, había solicitado ver el plomo y, ha-*700■ciendo caso omiso de su petición para que lo devolviera con •el fin de que el doctor lo entregara al fiscal de distrito, se marchó llevándoselo.
Al día siguiente, mientras continuaba celebrándose el juicio por asesinato, la corte inferior, en un nuevo caso ti-tulado El Pueblo de Puerto Rico v. Antonio Marchany, de-lito : Desacato por Perjurio, dictó la siguiente orden:
“Por CUANTO: En el día de ayer y durante el caso original de El Pueblo de Puerto Rico contra Ovidio Vélez Hernández, que está pendiente en esta Corte por el delito de asesinato en segundo grado, el Dr. Antonio Marchany compareció como testigo y prestó juramento -de decir la verdad ante esta corte y después de prestar dicho jura-mento, intencionalmente y aparentemente contrario al mismo declaró •que una bala que le fué mostrada por el fiscal no fué la bala que él extrajo del cuerpo del interfecto Roque Pérez cuando hizo la .autopsia de dicho finado, a pesar de que el Jefe de la Policía, Ángel Pérez Segarra, declaró que la autopsia se hizo en su presencia y •que allí el Dr. Marchany le entregó la bala que éste niega ser la misma, y a pesar de que dos testigos más corroboran bajo juramento la declaración del Jefe Segarra, y el hecho de haber estado presente en el momento de la autopsia y de la entrega de la bala;
‘ ‘ Por Cuanto : La declaración referida es sobre un hecho esencial al resultado del proceso y el Juez de esta corte, ha quedado, prima ■facie, convencido de que el Dr. Antonio Marchany después de prestar un juramento ante esta corte para decir la verdad es aparentemente culpable de perjurio, de acuerdo con la Ley de 9 de marzo de 1911 para proveer el Castigo Sumario por el Delito de Perjurio cometido ■en Corte abierta y para otros fines;
‘ ‘ Por tanto : A moción propia de esta corte se ordena el arresto -del Dr. .Antonio Marchany y se dispone, además, que dicho Antonio Marchany comparezca ante esta corte el día 9 de mayo de 1941 .a las dos P. M, y explique las razones que tuviere por las cuales no debe ser castigado por desacato a la corte, en cuyo acto presentará su defensa y las pruebas que tenga, a los efectos de que el caso quede resuelto de acuerdo con la ley. Mientras se celebra el juicio ■el acusado podrá prestar una fianza de $500 para obtener su libertad provisional. ’ ’
Posteriormente, el doctor Marchany fué juzgado y con-victo por la corte de distrito por el referido delito de desa-
*701"■por perjurio. Ha apelado de la sentencia qne lo con-a dos meses de cárcel.
11 fiscal de esta Corte se nne al abogado del acusado en. fitud de que la sentencia condenatoria sea revocada. Sin [>argo, el fiscal solicita que se ordene un nuevo juicio,, entras que el acusado suplica que se dicte una sentencia lolviéndolo.
 El fiscal admite que la corte inferior cometió un [•or fundamental cuando, poco antes de que el Pueblo ter-|nara su caso, resolvió lo siguiente:
. Éste no es un caso corriente en que bay una presunción de pcencia, la presunción es de culpabilidad en estos casos de per-nio. Cuando el Juez dicta la orden, la ley dice que tiene que estar Invencido de que él ba mentido, luego la presunción es de eulpa-flidad. ’ ’
El abogado del acusado inmediatamente tomó excepción le la resolución de la corte afirmando que “en todo caso la presunción es la de que el acusado es inocente basta que se pruebe lo contrario”.
Ningún derecho es más fundamental bajo nuestras leyes, pie el de la presunción de inocencia en una causa criminal-[Si las cortes no se adhieren firmemente'a esta doctrina, uno. ¡4e los baluartes más sólidos de nuestro sistema de vida pe-ligrará. Véase Pueblo v. Plata, 38 D.P.R. 89. La presun-ción prevalece tanto ante un tribunal de derecho como en un juicio por jurado (1 Wharton’s Criminal Evidence, Sec. 72,. pág. 87; People v. Ward, 239 N. W. 355 (Mich. 1931) ). Acompaña al acusado tanto en un juicio por desacato criminal como en cualquiera otra causa criminal. (Michaelson v. United States, 266 U. S. 42, 66).
, Al resolver que en un caso de esta naturaleza existía -una presunción de culpabilidad, la corte inferior estaba en efecto, resolviendo que tan pronto como se dicta la orden para mos-trar causa, debe considerarse el caso como uno ya probado contra el acusado, y que lo único que hay que hacer es oír *702su defensa, si alguna tiene. Tal interpretación de lal Estableciendo el Delito de Perjurio en Corte abierta 11 ría graves dificultades constitucionales. Debe tenerse^ sente que un testigo no es el enjuiciado. Si se tiene la o.íj cia de que fia declarado falsamente, debe así acusársef celebrársele una vista en la que debe presentarse todl prueba contra él. En el presente caso la corte inferior! lebró la vista. Pero en vez de exigir al Pueblo que con! zara un nuevo proceso y se ofreciera toda la evidencia! cesaria para declarar culpable al acusado, la corte inferí bajo el concepto erróneo de que se había establecido ya* caso prima facie contra el Dr. Marchany, declaró que exis una presunción de culpabilidad contra el acusado y dirigió! procedimiento por el delito de desacato como si fuera paJ integrante del caso de asesinato, refiriéndose a y tomanj en consideración evidencia que había sido presentada en¡ juicio de asesinato ante un jurado, pero que no había sil presentada en ningún momento ante el juez, el cual estalj únicamente viendo la acusación de desacato. En verdad, defecto del pronunciamiento de la corte inferior al efecto < que el acusado se defendía bajo una presunción de culpabíj lidad, se hizo evidentemente clara cuando la corte, durantj el juicio, tomó en consideración evidencia que se le habíS] presentado en el caso de asesinato en el cual el doctor Mar-j chany no era el acusado.
Es obvio que la corte inferior confundió sus dos funcio-1 nes separadas en casos de esta clase. Cuando se acusa a uní testigo de desacato por perjurio en corte abierta, el juez all dictar la orden para mostrar causa puede ser comparado con ] un juez instructor (committing magistrate) que encuentra causa probable, o con un fiscal de distrito que radica una acusación. Pero en el juicio por tal delito, cuando el testigo por primera vez se convierte en acusado, el proceso debe em-pezar de nuevo e introducirse toda la evidencia necesaria para declarar culpable al acusado, quien en todo momento *703durante el curso del nuevo procedimiento goza del beneficio de la presunción de inocencia. Esto se ha hecho constar muy claramente en una serie de casos resueltos por esta Corte. En Pueblo v. Aquino, 33 D.P.R. 255, dijimos, por voz del Juez Presidente Sr. Del Toro, lo siguiente, a la página 262:
“Estudiando en su totalidad la ley de que se trata, se observa ■que hay dos momentos en que se mueve y actúa la conciencia del juez. Es el primero cuando al prestar su declaración en el juicio, queda el juez convencido de que el testigo es un perjuro. Entonces es el deber del juez, a moción propia, ordenar el arresto del testigo, ■fijando día para la comparecencia. Y es el segundo cuando el juez habiendo ya actuado, se dispone a investigar el caso en sí mismo, •oyendo no sólo las declaraciones de la defensa, sino las de la acusa-ción. Para que la ley sea constitucional, el acusado debe ser infor-mado claramente del cargo, debe la acusación aportar la prueba de la existencia del delito y debe darse una oportunidad de defenderse al acusado, incluyendo su claro derecho a confrontarse con los testigos •en su contra. Todo sumariamente, pero todo derecho garantido por igual.”
La mayoría de los otros errores señalados por el acusado fueron cometidos por la corte inferior como resultado de su ■equivocada interpretación del alcance del estatuto estable-ciendo el delito en cuestión y la función de la corte de dis-’' "trito de conformidad con el mismo. Como se dijo en el caso ■de Aquino a la página 262, “No debe el juez basar su sen-tencia en su primera apreciación. Su primera apreciación lo llevó a iniciar el procedimiento. Libre de prejuicios debe disponerse luego a juzgar el caso en sí mismo, independien-teniente, de acuerdo con la prueba que ante él se practique (Bastardillas nuestras). Sin embargo, el juez de distrito, en violación de esta regla de que la vista de desacato debe ser de novo, repetidamente recurrió a su memoria en cuanto a la prueba presentada en el caso de asesinato, en vez de per-mitir al abogado desarrollar los hechos independientemente en el juicio por el delito de desacato. Por ejemplo, cuando a un tal Carrasquillo, quien había estado presente cuando se *704hizo la autopsia y se extrajo el plomo del cuerpo del inter, fecto, se le hizo al ser contrainterrogado por el abogado dell acusado la pregunta, sumamente importante, de que si había] declarado en el juicio por asesinato' que el plomo había sido! marcado para futura identificación, el juez de distrito, antes! de que el testigo pudiera contestar, interrumpió manifestando] “No declaró que se haya marcado”.
De igual modo, la corte inferior restringió severamente^ el contrainterrogatorio de los testigos, particularmente el de| Pérez Segarra, el principal testigo del Pueblo, algunas veces] negándose a permitir el contrainterrogatorio sobre cuestiones] tan vitales como la de si el plomo fue marcado para futura^ identificación y a veces empeñándose en contestar por los. testigos, y dando por respuesta información que el juez de^ distrito aparentemente había recogido al presidir el juicio] por asesinato.
El juez de distrito también se convirtió en testigo en diversas ocasiones. Por ejemplo, cuando el fiscal de distinto era contrainterrogado por el abogado del acusado, se le pre-guntó: “¿El testigo asegura que el Doctor no vió esa bala el día del juicio ? ’ ’ Antes de que pudiera contestar, la corte in-tercaló el siguiente comentario: “La corte tiene conocimiento de ello: El dijo: ‘Ésta no es la bala,’ sin examinarla, y eso. me indujo a librar la orden.”
La versión del doctor Marchany en cuanto a este episodio, fué bastante diferente. Declaró que mientras se hallaba en la silla testifical en el juicio por asesinato pudo ver claramente el plomo mientras éste estaba sobre una mesa cerca de él y mientras el fiscal de distrito lo tenía en su mano y tuvo am-plia oportunidad de examinarlo cuidadosamente antes de que-se le preguntara si ése era el plomo extraído por él del ca-dáver de Pérez. Es difícil comprender cómo pudo el doctor Marchany tener un juicio imparcial de un juez que se em-peña en declarar en un caso y cuyo testimonio está en con-flicto con el del acusado.
*705La corte inferior distó mucho de seguir la pauta impués-tale por el caso de Aquino, mediante la enal tenía que des-prenderse de todas las nociones preconcebidas en cnanto a la culpabilidad del acusado, y conducir un juicio de novo de una manera -imparcial y desprendida. Ejemplos de las vio-laciones de la corte inferior a esta regla saturan todo el ré-cord. Señalarlas sería alargar indebidamente esta opinión. Nos limitamos a citar los ejemplos típicos ya mencionados.
Es también evidente que la corte de distrito había prejuz-gado este caso antes de que el juicio comenzara. Esto quedó-demostrado, -entre otras cosas, por sus frecuentes referencias a la apelación para ante esta corte, que sólo podía ocurrir en caso de una convicción. No debe entenderse como que resol-vemos que el mero hecho de que una corte inferior tenga en mente la posibilidad de una apelación constituye error. -Al contrario, es el deber de la corte de distrito velar que-el ré-cord se haga de tal manera que el derecho de apelación sea protegido con- efectividad. Pero aquí la corte inferior, como admite el fiscal de -este tribunal, fué mucho más lejos. La declaración al comenzar el juicio de que el acusado era pre-suntivamente culpable, la manera en que el juez de'distrito discutía una apelación — que él indicó en muchas ocasiones que se establecería — y la forma en que insistía en desarrollar los hechos, todo indica que era su creencia que sólo estaba cumpliendo con la mera formalidad de dar al acusado una oportunidad de refutar, si podía, la imputación de culpabili-dad de la que la corte inferior ya estaba convencida.
No olvidamos los males y circunstancias especiales que indujeron a la Asamblea Legislativa a establecer el delito de desacato por perjurio en corte abierta. Véase Pueblo v. Aquino, supra. Es un arma poderosa de prosecución que el Pueblo y las cortes pueden y deben usar con efectividad. Pero una determinación laudable de conservar la integridad de los procedimientos ante las cortes no debe degenerar en un *706juicio pro forma (trial by fiat). El hecho de que éste es un procedimiento sumario no autoriza a las cortes a prescindir del requisito constitucional de que un acusado debe ser con-frontado con los testigos en su contra durante su juicio, esto es, en el juicio por el delito de desacato. La Asamblea Le-gislativa, al instituir al juez tanto en acusador como en juz-gador, le impuso una delicada tarea. Si no se cree compe-tente para cumplir su tarea en un caso determinado, debe buscar los medios para que el juicio sea presidido por otro juez.
El acusado también alega que la orden para mostrar causa no contenía hechos suficientes para imputar el delito de desacato por perjurio en corte abierta. Si bien la orden fué redactada en un lenguaje algo perifrástico, estamos convencidos de que los elementos esenciales del delito imputado surgen del cuerpo de la orden. Por tanto estaríamos dispuestos a revocar la- sentencia y devolver el caso para nuevo juicio, a no ser por un error que, aunque no ha sido señalado y discutido por el acusado, es tan serio que nos obliga a dictar una sentencia absolviéndolo.
La sección 1 de la Ley núm. 41, Leyes de Puerto Rico, 1911 (pág. 136), tal como se encuéntra a la página 69 de nuestro Código Penal, ed. 1937, al definir el delito de desa-cato por perjurio en corte abierta, dispone, como en -todos los estatutos sobre perjurio, que el acusado debe falsamente declarar como cierta “cualquier cosa substancial”. La corte inferior tenía conocimiento de este requisito. Su orden para mostrar causa decía que “La declaración referida es sobre un hecho esencial al resultado del proceso . . . ”. Sin embargo, hubo una completa falta de prueba en el juicio por desacato en cuanto a la materialidad de la declaración del, doctor Marchany en el juicio por asesinato en relación con la identificación del plomo extraído por él del cuerpo del in-terfecto. Aquí también la corte inferior pudo haber creído *707pie tenía derecho a descansar en su conocimiento previo del testimonio ofrecido en el juicio por asesinato. Pero el per-paitir tal práctica equivaldría, en adición a lo que ya se ha Licho aquí, a destruir, el derecho de apelación del acusado. ‘La ley expresamente concede una apelación. ¿Cómo po-Lrán los jueces de la corte de apelación formar concepto si ;1 juez sentenciador deja guardada en su propia conciencia La prueba que apreciara en un juicio distinto no conocido >ara ellos?” (Pueblo v. Aquino, 33 D.P.R. 255, 63).
El 'acusado tiene derecho a que se decidan ésta y todas Las demás cuestiones aquí envueltas, por el récord tomado [en el caso de desacato y que es el único récord ante nos. [Por tanto, era el deber del Pueblo presentar en el juicio de [desacato prueba tendiente a demostrar la materialidad de [esta parte de la declaración del doctor Marchany. No se [hizo esto. Nada hay en el récord que demuestre afirmativa-ímente la materialidad de la declaración en cuestión. Si, por ejemplo, el caso dé asesinato hubiera ido a juicio bajo la teoría de defensa propia, la identificación del plomo hubiera podido ser enteramente inmaterial. No tenemos manera al-guna de conocer 'los hechos y no tenemos derecho a especu-lar en cuanto a las posibilidades. Toda vez que los hechos tal como se adujeron en el juicio de desacato son tan consis-tentes con la inocencia como lo son con la culpabilidad, no tenemos otra alternativa que decretar la absolución del acu-sado.

La sentencia de la corte de distrito que condenó al acu-sado a dos meses de cárcel será revocada, y se dictará una nueva sentencia absolviéndolo.

El Juez Asociado Sr.Todd, Jr., no intervino.